UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7023



DARRIS CORDELL MCQUILLIA,

                                             Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director, Department of
Corrections,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-01-272-A)


Submitted:   October 18, 2001             Decided:   October 26, 2001


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darris Cordell McQuillia, Appellant Pro Se.        Donald Eldridge
Jeffrey, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darris Cordell McQuillia seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability, deny McQuillia’s motion for a transcript,

and dismiss the appeal on the reasoning of the district court.   See

McQuillia v. Angelone, No. CA-01-272-A (E.D. Va. May 16, 2001). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                 2